Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.1 BEACON ENTERPRISE SOLUTIONS GROUP, INC. SELLING AGENT AGREEMENT June 12, 2009 Garden State Securities, Inc. Parkway 109 Office Center 328 Newman Springs Road Red Bank, New Jersey 07701 Attn.: Ernest Pellegrino, Director of Investment Banking Re: Proposed Private Placement Ladies and Gentlemen: BEACON ENTERPRISE SOLUTIONS GROUP, INC., a corporation organized under the laws of Nevada (the  Company ), proposes to offer for sale (the  Offering ) in a private offering pursuant to
